

EXHIBIT D


AMENDED PLEDGE AND SECURITY AGREEMENT


 
THIS PLEDGE AND SECURITY AGREEMENT is made as of the 8th day of May, 2013 by
each of Plures Technologies, Inc., a Delaware corporation (the “Company” or
“Parent”), its wholly owned subsidiary, Plures Holdings, Inc., a Delaware
corporation (“Plures Holdings”), Advanced Microsensors Corporation, a New York
corporation (“AMS”), and  Magnetic Sense, Inc., a Delaware corporation (“MSI”
and, together with Plures Holdings and AMS, the “Subsidiaries” and the
Subsidiaries, together with the Company are each, hereinafter referred to as a
“Debtor” and collectively, the “Debtors”), in favor of RENN Capital Group Inc.
or its successor as secured party and as collateral agent (“Collateral Agent”)
on behalf of itself and other lenders as secured parties who purchased and will
purchase the Company’s 2% subordinated notes (each, a “Secured Parties”) all of
which shall share, pro rata, in the security interest set forth in this
Agreement and the combined indebtedness held by them, totaling approximately
$5,633,333, as set forth on Schedule A. This Agreement is a successor to the
Pledge and Security Agreement previously signed and dated as of October 15,
2012.


RECITALS


A.            The Secured Parties, have each made one or more loans the Company,
and were issued 2% Secured Convertible Promissory Notes (as modified or expanded
or existing from time to time, each, a “Note”) from the Company pursuant to the
terms of an Amended Securities Purchase Agreement initially dated as of October
15, 2012 (as may be amended from time to time or expanded to include additional
loans or lenders; the “Purchase Agreement;” and all capitalized terms not
otherwise defined herein shall be as defined in the Purchase Agreement), and


B.           As a further inducement to Secured Parties to make the loans (each,
a “Loan”) to the Company and acquire the Notes, (i) all of the Subsidiaries have
agreed to unconditionally guaranty the Notes and all of the Company’s
obligations thereunder and under the Transaction Documents (as defined in the
Purchase Agreement) pursuant to a Guaranty Agreement (the “Guaranty Agreement”)
and, (ii) all of the Debtors have agreed to grant to Secured Parties a senior
secured interest in all of their intellectual property and to grant to Secured
Parties a Lien in all other assets of the Company (each, a “Lien”) subordinate
only that certain senior, first priority security interest in all assets of AMS
(excluding any intellectual property) (the “AMS Collateral”) (the “MDFA Lien”)
currently held by the Massachusetts Development Finance Agency (“MDFA”) and to a
Super Senior Lien as defined in the Purchase Agreement held by the Super Senior
Lien holder (subordination to the Super Senior Lien being evidenced by
subordination agreements signed by the Secured Parties) and (iii) the Parent has
agreed to and hereby does pledge and grant a senior secured interest in, all of
its shares of Plures Holdings (the “Plures Shares”) and MSI (the “MSI Shares”)
to the Secured Parties and Plures Holdings has agreed to and hereby does pledge
and grant a senior secured interest in, all of its shares of AMS (the “AMS
Shares” and, collectively with the Plures Shares and MSI Shares, the “Pledge
Shares”) to Secured Parties, provided however, that if there is a Super Senior
Lien, the Pledge Shares shall instead be pledged with the Super Senior Lien
holder; and


 
 

--------------------------------------------------------------------------------

 
C.           The Secured Parties have each appointed Collateral Agent to be and
act as collateral agent for the Secured Parties and to hold all collateral on
behalf of the Secured Parties and to take certain other actions as necessary
from time to time.
 
NOW, THEREFORE, the Debtors each hereby agrees jointly and severally unless
indicated otherwise, as follows:
 
Section 1. Certain Definitions.  As used in this Agreement, the following terms
shall have the meanings set forth in this Section 1 and, any terms not defined
herein shall be as defined in the Purchase Agreement.  Terms used but not
otherwise defined in this Agreement or Purchase Agreement that are defined in
Article 9 of the UCC (such as "general intangibles" and "proceeds") shall have
the respective meanings given such terms in Article 9 of the UCC.  All
references herein to “Secured Party” shall be and mean each Secured Party and
the Collateral Agent acting on behalf of the Secured Parties as Collateral
Agent.
 
(a) "Collateral" means the collateral in which the Secured Party is granted a
security interest by this Agreement and which shall include the following of
each Debtor, whether presently owned or existing or hereafter acquired or coming
into existence, and all additions and accessions thereto and all substitutions
and replacements thereof, and all proceeds, leaseholds, income, royalties,
distributions, products and accounts thereof, including, without limitation, all
proceeds from the sale or transfer of the Collateral (which includes, for
avoidance of doubt, (i) any income or royalties resulting from leaseholds, or
from sale or license of any intellectual property, (ii) and income,
distributions, or proceeds of any kind from the sale or sublet or assignment of
any fixtures or leaseholds) and of insurance covering the same and of any tort
claims in connection therewith in each case, including and without limitation,
those that may be found at locations set forth in Schedule 1(a):
 
(i) All Goods of each of the Debtors or any interest of any of the Debtors
therein, including, without limitations, all machinery, equipment, computers,
motor vehicles, trucks, tanks, holding bins, boats, ships, appliances, robotic
devices, furniture, special and general tools, fixtures, drilling or rigging
equipment, test and quality control devices and other equipment of every kind
and nature and wherever situated, minerals, oil, gas, natural resources and
metals, together with all documents of title and documents representing the
same, all additions and accessions thereto, replacements therefor, all parts
therefor, and all substitutes for any of the foregoing and proceeds thereof, and
all other items used and useful in connection with the Company’s businesses and
all improvements thereto, (collectively, the "Equipment"); and
 
(ii) All Inventory of any of the Debtors wherever located and proceeds of the
sale thereof wherever located and whenever obtained; and
 
(iii) All of each Debtor’s contract rights and general intangibles, including,
without limitation, all license fees, lease hold rights, partnership interests,
stock  or other securities (including, without limitation, the Pledge Shares, as
more fully defined below), licenses, distribution and other agreements, computer
software development rights, intellectual property, patents, trademarks, trade
secrets, proprietary property, leases, franchises, customer lists, quality
control procedures, grants and rights, goodwill, trademarks, service marks,
trade styles, trade names, patents, patent applications, copyrights, and all
other intellectual property, all accounts, deposit accounts, employee
non-compete agreements, and proceeds thereof, non-disclosure and assignment of
rights agreements, and income tax refunds (collectively, the "General
Intangibles"), including, but not limited to all intellectual property set forth
on Schedule 1(a)(iii); and
 
 
- 2 -

--------------------------------------------------------------------------------

 
(iv) All Receivables of the Company including all insurance proceeds, and rights
to refunds or indemnification whatsoever owing, together with all  instruments,
all documents of title representing any of the foregoing, all rights in any
merchandising, goods, equipment, motor vehicles and trucks which any of the same
may represent, and proceeds thereof, all tax refunds and all right, title,
security and guaranties with respect to each Receivable, including any right of
stoppage in transit;
 
(v) All of the Pledge Shares and all proceeds of or income on, or other
securities, assets or other value issued on, in exchange for or in consideration
for the Pledge Shares,  and
 
(vi) All of the Company’s documents, instruments and chattel paper, files,
records, books of account, business papers, computer programs and the products
and proceeds of all of the foregoing Collateral set forth in clauses (i)-( v)
above.
 
(b) "Obligations" means all of the Parent’s and each other Debtor’s obligations
under this Agreement,  the Notes, the Purchase Agreement and the Guaranty
Agreement each as may be amended from time to time, and in each case, whether
now or hereafter existing,  voluntary or involuntary, direct or indirect,
absolute or contingent, liquidated or unliquidated, whether or not jointly owed
with others, inclusive of future advances, if any are made at the sole
discretion of the Secured Party, and whether or not from time to time decreased
or extinguished and later decreased, created or incurred, and all or any portion
of such obligations or liabilities that are paid, to the extent all or any part
of such payment is avoided or recovered directly or indirectly from the Secured
Party as a preference, fraudulent transfer or otherwise as such obligations may
be amended, supplemented, converted, extended or modified from time to time.
 
(c) "UCC" means the Uniform Commercial Code, as currently in effect in the State
of New York; provided, however, that in the event that, by reason of mandatory
provisions of law, any or all of the attachment , perfection or priority of the
Secured Party’s security interest in any Collateral is governed by the Uniform
Commercial Code as in effect in a jurisdiction other than the State of New York,
the term “UCC” shall mean the Uniform Commercial Code as in effect in such other
jurisdiction for purposes of the provisions hereof relating to such attachment,
perfection of priority and for purposes of definitions related to such
provisions.
 
Section 2. Grant of Security Interest.  As an inducement for the Secured Party
to provide their consent, make the Loans and purchase the Notes and enter into
the Purchase Agreement and to secure the complete and timely payment,
performance and discharge in full, as the case may be, of all of the
Obligations, the Debtors each individually and jointly and severally, hereby,
unconditionally and irrevocably, pledges, grants and hypothecates to the Secured
Party, a senior continuing security interest in, a continuing lien upon, right
to possession and disposition of and a right of set-off against, in each case as
set forth herein, all of the respective Debtors’ rights, title and interest of
whatsoever kind and nature in and to the Collateral (the "Security Interest"),
subject to the MDFA Lien and the Super Senior Lien.  Plures Technologies and
Plures Holdings shall each deliver to Collateral Agent for the Secured Parties,
on the date hereof all certificates representing the Pledge Shares, together
with at the time of such delivery, an assignment executed in blank and undated,
in the form attached hereto as Exhibit A, unless the Pledge Shares are pledged
with the Super Senior Lien holder.
 
 
- 3 -

--------------------------------------------------------------------------------

 
Section 3. [Omitted.]
 
Section 4. Representations, Warranties, Covenants and Agreements of the
Debtors  Each Debtor individually and jointly and severally represents and
warrants to, and covenants and agrees with, the Collateral Agent and the Secured
Parties as follows:
 
(a) Such Debtor has the requisite corporate power and authority to enter into
this Agreement and otherwise carry out its obligations hereunder.  The
execution, delivery and performance by the respective Debtor of this Agreement
and the filings contemplated herein have been duly authorized by all necessary
action on the part of the Debtor and no further action is required by such
Debtor or its shareholders or board of directors.  This Agreement constitutes a
legal, valid and binding obligation of such Debtor enforceable in accordance
with its terms, except as enforceability may be limited by bankruptcy,
insolvency, reorganization, moratorium or similar laws affecting the enforcement
of creditor’s rights generally.
 
(b) The Debtors each represent and warrant that it has no lease rights,
fixtures, assets, place of business or offices where its respective books of
account and records are kept (other than temporarily at the offices of its
attorneys or accountants), except as set forth and specifically itemized on
Schedule 1(a) attached hereto;
 
(c) Except as to those liens existing as of the date hereof that were disclosed
to the Secured Party by the Company and are set forth on the attached Schedule
B, if any (the “Permitted Liens”), each Debtor is the sole owner of the
Collateral (except for non-exclusive licenses granted by the respective Debtor
in the ordinary course of business) and sole rights holder to any leaseholds,
free and clear of any liens, security interests, encumbrances, rights or claims,
and is fully authorized to grant the Security Interest in and to pledge the
Collateral.  There is not on file in any governmental or regulatory authority,
agency or recording office an effective financing statement, security agreement,
license or transfer or any notice of any of the foregoing, other than those that
have been filed or may be filed in favor of MDFA and the Super Senior
Lien,  covering or affecting any of the Collateral.   So long as this Agreement
shall be in effect, without the prior consent of the Collateral Agent, which
consent shall not be unreasonably withheld, the Debtors shall not execute and
shall not knowingly permit to be on file in any such office or agency any other
financing statement or other document or instrument (except to the extent filed
or recorded in favor of the Collateral Agent on behalf of the Secured Parties
from time to time pursuant to the terms of this Agreement).
 
 
- 4 -

--------------------------------------------------------------------------------

 
(d) No part of the Collateral or rights in connection therewith, has been judged
invalid or unenforceable.  No written claim has been received that any
Collateral or the Company’s use of any Collateral violates the rights of any
third party.  There has been no adverse decision to any of the Debtor’s claim of
ownership rights in or exclusive rights to use the Collateral in any
jurisdiction or to the Company's right to keep and maintain such Collateral in
full force and effect, and there is no proceeding involving said rights pending
or, to the best knowledge of the Debtors, threatened before any court, judicial
body, administrative or regulatory agency, arbitrator or other governmental
authority.
 
(e) The Debtor shall at all times maintain its books of account and records
relating to the Collateral at its principal place of business and its Collateral
at the locations set forth on Schedule 1(a) attached hereto may not relocate
such books of account and records unless it delivers to the Secured Party (or to
Collateral Collateral Agent on their behalf) at least 30 days prior to such
relocation (i) written notice of such relocation and the new location thereof
(which must be within the United States) and (ii) evidence that appropriate
financing statements and other necessary documents have been filed and recorded
and other steps have been taken to perfect the Security Interest to create in
favor of the Secured Parties a valid, senior, perfected and continuing liens in
the Collateral (subject only to the MDFA Lien and the Super Senior Lien).
 
(f) This Agreement creates in favor of the Secured Party a valid senior security
interest in the Collateral, subject only to the MDFA Lien and the Super Senior
Lien, securing the payment and performance of the Obligations and, upon making
the filings described in the immediately following sentence, a perfected
priority security interest in such Collateral.  Except for the filing of
financing statements on Form-1 under the UCC with the jurisdictions indicated on
Schedule 1(a), attached hereto, and such other filings as required with the
USPTO with respect to intellectual property liens,  no authorization or approval
of or filing with or notice to any governmental authority or regulatory body is
required either (i) for the grant by any Debtor of, or the effectiveness of, the
Security Interest granted hereby or for the execution, delivery and performance
of this Agreement by the Debtors or (ii) for the perfection of or exercise by
the Secured Parties of their rights and remedies hereunder.  The Debtors do not
maintain any bank or other account other than as specifically identified on
Schedule 1(a).  The Debtors will not open any account or assign any funds to any
person, entity, trustee, nominee or other account, or direct the payment of any
receivables or income to any source other than as specifically set forth on
Schedule 1(a). The Debtors will individually or jointly as a group if and as
necessary, take any and all actions necessary to permit Collateral Agent and
Secured Parties to have full viewing access to any online or written statements,
bank statements or Account information for all accounts utilized by the Debtors
or by its agents on its behalf, as necessary from time to time, and to enforce
and perfect Secured Party’s security interest therein.  The Debtors shall not
and will not change, modify or close any of its accounts absent notice to and
consent of the Collateral Agent on behalf of Secured Party and, the Company will
not utilize any account or deposit funds with any person, trustee or agent,
without notice to and consent of Collateral Agent on behalf of the Secured
Party.
 
(g) The Debtors hereby irrevocably authorizes the Collateral Agent on behalf of
Secured Parties at any time and from time to time before or after the date
hereof  to file  in any Uniform Commercial Code jurisdiction any initial
financing statements and amendments thereto that (a) indicate the Collateral
regardless of whether any particular asset comprised in the Collateral falls
within the scope of Article 9 of the Uniform Commercial Code of the State of New
York and Delaware as amended from time to time, or any other Uniform Commercial
Code jurisdiction; and (b) contain any other information required by part 5 of
Article 9 of the UCC for the sufficiency or filing office acceptance of any
financing statement or amendment, including whether the Debtor is an
organization, the type of organization and any organization identification
number issued to the Company. The Debtors agree to furnish any such information
to the Secured Parties promptly upon request.  Each Debtor also ratifies its
authorization for the Collateral Agent to have filed in any Uniform Commercial
Code jurisdiction any like initial financing statements or amendments thereto if
filed prior to the date hereof with respect to the Collateral.
 
 
- 5 -

--------------------------------------------------------------------------------

 
(h) The execution, delivery and performance of this Agreement does not conflict
with or cause a breach or default, or an event that with or without the passage
of time or notice, shall constitute a breach or default, under any agreement to
which any Debtor is a party or by which a Debtor is bound.  No consent
(including, without limitation, from stockholders or creditors of the Company)
is required for any Debtor to enter into and perform its obligations hereunder
other than from MDFA pursuant to the terms of that certain Loan Agreement
between AMS and MDFA dated as of October 13, 2011 (the “MDFA Loan
Agreement”).and from the Super Senior Lien holder pursuant to the terms of the
agreement or agreements entered into with respect thereto (the “Super Senior
Lien Loan Agreement”).
 
(i) Each Debtor shall at all times maintain the liens and Security Interest
provided for hereunder as valid and perfected liens and security interests in
the Collateral in favor of the Secured Parties until this Agreement and the
Security Interest hereunder shall be terminated pursuant to Section 12.  The
Debtors each hereby agrees to defend the same against any and all persons.  The
Debtors shall safeguard and protect all Collateral for the account of the
Secured Parties.  At the request of the Secured Parties, the Debtors will pay
the cost of filing one or more financing statements pursuant to the UCC (or any
other applicable statute) in form reasonably satisfactory to the Secured Parties
in all public offices wherever filing is, or is deemed by the Secured Parties to
be, necessary or desirable to effect the rights and obligations provided for
herein. Without limiting the generality of the foregoing, the Debtors shall pay
all fees, taxes and government fees and other amounts necessary to maintain the
Collateral and the Securities Interest hereunder, and each Debtor shall obtain
and furnish to the Secured Parties from time to time, upon demand, such releases
and/or subordinations of claims and liens which may be required to maintain the
priority of the Security Interest hereunder.
 
(j) The Debtors will not transfer, pledge, hypothecate, encumber, license, sell
(except for sales of inventory in the ordinary course of business), assign, or
otherwise dispose of any of the Collateral without the prior written consent of
the Collateral Agent, not to be unreasonably withheld.
 
(k) Each Debtor shall keep and preserve its Equipment, Inventory and other
tangible Collateral in good condition, repair and order and shall not operate or
locate any such Collateral (or cause to be operated or located) in any area
excluded from insurance coverage.
 
 
- 6 -

--------------------------------------------------------------------------------

 
(l) Each Debtor shall, within ten (10) days of obtaining knowledge thereof,
advise the Collateral Agent promptly, in sufficient detail, of any substantial
change in the Collateral, and of the occurrence of any event which would have a
material adverse effect on the value of the Collateral or on the Secured
Parties' security interest therein.
 
(m) Each Debter shall promptly execute and deliver to the Secured Parties (or to
Collateral Agent on their behalf) such further deeds, mortgages, assignments,
assignment of rents, security agreements, financing statements or other
instruments, documents, certificates and assurances and take such further action
as the Collateral Agent may from time to time request and may in its reasonable
discretion deem necessary to perfect, protect or enforce its security interest
in the Collateral. Each Debtor pledging shares shall deliver to Collateral Agent
on behalf of the Secured Parties any stock dividends or securities issued in
exchange for or as a distribution on any of the Pledge Shares if and as declared
or distributed.
 
(n) The Debtors shall permit the Secured Parties and Collateral Agent and its
representatives and agents to inspect the Collateral at any time, and to make
copies of records pertaining to the Collateral as may be requested by the
Collateral Agent from time to time.
 
(o) Each Debtor will take all steps reasonably necessary to diligently pursue
and seek to preserve, enforce and collect any rights, claims, causes of action
and accounts receivable in respect of the Collateral.
 
(p) The Debtors shall promptly notify the Collateral Agent, the holder(s) of the
Super Senior Lien and MDFA in sufficient detail upon becoming aware of any
attachment, garnishment, execution or other legal process levied against any
Collateral and of any other information received by the Company that may
materially affect the value of the Collateral, the Security Interest or the
rights and remedies of the Secured Party or Collateral Agent hereunder.
 
(q) All information heretofore, herein or hereafter supplied to the Secured
Party or Collateral Agent by or on behalf of any Debtor with respect to the
Collateral is accurate and complete in all material respects as of the date
furnished.
 
Section 5. Defaults.  The following events shall be “Events of Default”:
 
(a) The occurrence of an Event of Default as defined in the Secured Note,
Purchase Agreement or Guaranty Agreement or any material breach therein;
 
(b) Any representation or warranty of any Debtor in this Agreement shall prove
to have been incorrect in any material respect when made; and
 
(c) The material failure by any Debtor to observe or perform any of its material
obligations hereunder for fifteen (15) days after receipt by the Company of
notice of such failure from the Secured Party.
 
 
- 7 -

--------------------------------------------------------------------------------

 
Section 6. Duty To Hold In Trust.    Upon the occurrence of any Event of Default
and at any time thereafter, each Debtor shall, upon receipt by it of any
revenue, income or other sums subject to the Security Interest, whether payable
pursuant to the Note or otherwise, or of any check, draft, debenture, note,
trade acceptance or other instrument evidencing an obligation to pay any such
sum, hold the same in trust for the Secured Party and shall forthwith endorse
and transfer any such sums or instruments, or both, to the Secured Party for
application to the satisfaction of the Obligations, subject to  the MDFA Lien
and the Super Senior Lien.   The Debtors shall be entitled to rely on payment
instructions provided to it in writing by the Collateral Agent.   (a) Upon an
Event of Default under the Super Senior Lien Loan Agreement, the Super Senior
Lien holder shall have the right to exercise any and all of its rights and
remedies under the Super Senior Lien Loan Agreement with respect to the AMS
Collateral.  Nothing herein will in any way delay or hinder the Super Senior
Lien holder’s exercise of its rights under the Super Senior Lien Loan
Agreement.  Neither the Collateral Agent nor the Secured Parties nor MDFA may
exercise their rights to the AMS Collateral unless the Super Senior Lien holder
has been indefeasibly paid in full; provided, however, that the Super Senior
Lien holder has commenced exercising its rights within 120 days after a default
under the Super Senior Lien Loan Agreement and thereafter exercises commercially
reasonable efforts in enforcing its rights thereunder (which obligation may be
waived by the Secured Parties).  Upon the occurrence of an Event of Default, the
Collateral Agent shall promptly notify the Super Senior Lien holder at the
address set forth in Section 15 hereof  (b) Provided all of the obligations due
to the Super Senior Lien holder have been indefeasibly paid in full, upon an
Event of Default under the MDFA Loan Agreement, MDFA shall have the right to
exercise any and all of its rights and remedies under the MDFA Loan Agreement
and that certain Security Agreement between AMS and MDFA dated as of October 13,
2011 (the “MDFA Security Agreement”) with respect to the AMS
Collateral.  Provided all of the obligations due to the Super Senior Lien holder
have been indefeasibly paid in full, nothing herein will in any way delay or
hinder MDFA’s exercise of its rights under the MDFA Loan Agreement and the MDFA
Security Agreement.  Neither the Collateral Agent nor the Secured Parties may
exercise their rights to the AMS Collateral unless MDFA has been indefeasibly
paid in full; provided, however, that MDFA has commenced exercising its rights
within 120 days after a default under the MDFA Loan Agreement (subject to the
rights of the Super Senior Lien holder) and thereafter exercises commercially
reasonable efforts in enforcing its rights thereunder (which obligation may be
waived by the Secured Parties).  Upon the occurrence of any Event of Default,
the Collateral Agent shall promptly notify MDFA at the address set forth in
Section 15 hereof.  Notwithstanding anything herein to the contrary, nothing
herein shall be deemed to limit Secured Party’s rights as provided herein with
respect to any intellectual property or other assets of the Company or any
Subsidiary not subject to the MDFA Lien.
 
Section 7. Power of Attorney Authority Granted to Collateral Agent; Rights and
Remedies Upon Default.  (a) Each of the Secured Parties hereby irrevocably
appoints the Collateral Agent to act on its behalf as Collateral Agent hereunder
as attorney-in-fact and under any other document executed in connection
herewith, and authorizes the Collateral Agent to take such actions on its behalf
to exercise such powers as are delegated to the Collateral Agent by the terms
hereof or thereof, and the Debtors shall not have rights as a third party
beneficiary of any such provision in this Section 8.  The Collateral Agent is
authorized to act, in its sole discretion, on behalf of any Secured Party as
described herein.  Upon occurrence and continuance of any Event of Default and
at any time thereafter, the Collateral Agent (on behalf of the Secured Party or
itself) shall have the right to exercise  all of the remedies conferred to the
Secured Party (or of Collateral Agent) hereunder and under the Notes, Purchase
Agreement or Guaranty Agreement, and the Collateral Agent  shall have all the
rights and remedies of a secured party under the UCC and/or any other applicable
law (including the Uniform Commercial Code of any jurisdiction in which any
Collateral is then subject).  Without limitation, the Collateral Agent (on
behalf of the Secured Parties) shall have the following rights and powers upon
an Event of Default and acceleration of the Obligations, and subject further to
the rights of the Super Senior Lien holder and MDFA to the extent of their liens
in the AMS Collateral set forth in Section 6 hereof:
 
 
- 8 -

--------------------------------------------------------------------------------

 
 (i)  to have a third party custodian take possession of the Collateral and, for
that purpose, enter, with the aid and assistance of any person, any premises
where the Collateral, or any part thereof, is or may be placed and remove the
same, and each Debtor shall assemble their the Collateral and make it available
to the Collateral Agent for the benefit of the Secured Party at places which the
Collateral Agent shall reasonably select, whether at the Debtor’s premises or
elsewhere, and make available to the Collateral Agent, without rent, all of the
Debtors’ respective premises and facilities for the purpose of the Collateral
Agent taking possession of, removing or putting the Collateral in saleable or
disposable form; and
 
(ii)    to operate the business of the Debtors using the Collateral and shall
have the right to assign, sell, lease or otherwise dispose of and deliver all or
any part of the Collateral, at public or private sale or otherwise, either with
or without special conditions or stipulations, for cash or on credit or for
future delivery, in such parcel or parcels and at such time or times and at such
place or places, and upon such terms and conditions as the Collateral Agent may
deem commercially reasonable, all without (except as shall be required by
applicable statute and cannot be waived) advertisement or demand upon or notice
to the Debtors or right of redemption of any Debtor, which are hereby expressly
waived.  Upon each such sale, lease, assignment or other transfer of Collateral,
the Collateral Agent may, unless prohibited by applicable law which cannot be
waived, purchase all or any part of the Collateral being sold, free from and
discharged of all trusts, claims, right of redemption and equities of any
Debtor, which are hereby waived and released.
 
(b)           Secured Parties hereby agree that this Agreement may be amended at
the sole discretion of the Collateral Agent for the sole purpose of adding
Secured Parties pursuant to the offering of Notes from time to time.  The
Collateral Agent may be removed or replaced as provided in the Purchase
Agreement and, any other amendment herein (other than as to increase the
Collateral or number of Secured Parties or underlying Obligations) shall require
consent of the Collateral Agent and Secured Parties holding greater than 70% of
the outstanding principal and interest of Loans.  The Company and Subsidiaries
each agree and consent to any changes or successor Collateral Agent effectuated
in accordance with the foregoing procedure.
 
Section 8. Indemnification of the Collateral Agent.   Neither the Collateral
Agent nor any of its affiliates, counsel or representatives will be liable to
any Debtor or other Secured Party, for any action taken or omitted to be taken
by it or them under this Agreement in good faith and believed by it or them to
be within the discretion or power conferred upon it or them by this Agreement or
be responsible for the consequences of any error of judgment (except for fraud,
gross negligence, or willful misconduct).  Unless indemnified to its
satisfaction against loss, cost, liability and expense, the Collateral Agent may
not be compelled to do any act under this Agreement or to take any action toward
the execution or enforcement of the powers created under this Agreement or to
prosecute or defend any suit in respect of this Agreement.  If the Collateral
Agent requests instructions from the Secured Parties with respect to any act or
action in connection with this Agreement, then the Collateral Agent is entitled
to refrain (without incurring any liability to anyone by so refraining) from
that act or action unless and until it has received instructions.  In no event,
however, may the Collateral Agent or any of its representatives be required to
take any action that it or they determine could incur for it or them criminal or
onerous civil liability.  Without limiting the generality of the foregoing, no
Secured Party has any right of action against the Collateral Agent as a result
of the Collateral Agent’s acting or refraining from acting under this Agreement
in accordance with instructions of the Secured Party.  Each Secured Party (in
proportion to the then-outstanding principal amount of Notes) Shall indemnify
the Collateral Agent and its representatives and hold them harmless from and
against any and all liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, reasonable expenses, and reasonable
disbursements of any kind or nature whatsoever (except for fraud, gross
negligence, or willful misconduct) that may be imposed on, asserted against, or
incurred by them in any way relating to or arising out of this Agreement or any
action taken or omitted by them under this Agreement.  each Secured Party also
waives any conflict of interest relating to the appointment of Levy
International Law, LLC as counsel for Collateral Agent and understands that such
firm has represented Collateral Agent or its affiliates in the past or may do so
in the future. The provisions of this Section 8 may only be waived by the
Collateral Agent.
 
 
- 9 -

--------------------------------------------------------------------------------

 
Section 9. Applications of Proceeds.  (a) The proceeds of any such sale, lease
or other disposition of the Collateral hereunder shall be applied first, to the
expenses of retaking, holding, storing, processing and preparing for sale,
selling, and the like (including, without limitation, any taxes, fees and other
costs incurred in connection therewith) of the Collateral, to the reasonable
attorneys' fees and expenses incurred by the Secured Party (or Collateral Agent)
or its counsel in enforcing its rights hereunder, defending rights as against
third parties, and in connection with collecting, storing and disposing of the
Collateral, and then to satisfaction of the Obligations, and to the payment of
any other amounts required by applicable law, after which the Secured Party (or
Collateral Agent on their behalf) shall pay to respective paying Debtor any
surplus proceeds.  If, upon the sale, license or other disposition of the
Collateral, the proceeds thereof are insufficient to pay all amounts to which
the Secured Party is legally entitled, (i) the proceeds shall be allocated among
the Secured Party in proposition to the amount outstanding under each Secured
Note, and (ii) the Company will be liable for the deficiency, together with
interest thereon, at the Default Interest rate, and the reasonable fees of any
attorneys employed by the Secured Party (or Collateral Agent) to collect such
deficiency.  To the extent permitted by applicable law, the Company waives all
claims, damages and demands against the Secured Party (or Collateral Agent)
arising out of the repossession, removal, retention or sale of the Collateral,
unless due to the gross negligence or willful misconduct of the Secured
Party.  All ordinary costs and expenses incurred by the Secured Party (or by
Collateral Agent) in collection of the Obligations shall be borne exclusively by
the Debtors, jointly and severally, including, without limitation, any costs,
expenses, fees or disbursements incurred by outside agencies or attorneys
retained by the Secured Party to effect collections of the Obligations or any
Collateral securing the Obligations.  The provisions of this paragraph shall not
apply to any suits, actions, proceedings or claims of the nature referred to
herein or otherwise which are based upon or related to the repayment of, or the
taking of security for, any loans and/or advances made by any Secured Party to
the Debtors that do not arise under the Secured Note or that are not
participated in by the Secured Party, and the party making such loans and/or
advances shall be exclusively responsible for such suits, actions, proceedings
or claims and the payment of all such expenses in connection therewith.  The
provisions of this Section 9 shall not apply to any AMS Collateral unless MDFA
has been indefeasibly paid in full.
 
 
- 10 -

--------------------------------------------------------------------------------

 
Section 10. Costs and Expenses.   Each of the Debtors jointly and severally
agree to pay all reasonable out-of-pocket fees, costs and expenses incurred in
connection with any filing required hereunder, including without limitation, any
financing statements, continuation statements, partial releases and/or
termination statements related thereto or any expenses of any searches
reasonably required by the Secured Party or Collateral Agent.  The Debtors shall
also jointly and severally pay all other claims and charges which in the
reasonable opinion of the Secured Party as Collateral Agent might prejudice,
imperil or otherwise affect the Collateral or the Security Interest
therein.  The Debtors will also, upon demand, pay to the Secured Party the
amount of any and all reasonable expenses, including the reasonable fees and
expenses of its counsel and of any experts and agents, which the Secured Party
may incur in connection with (i) the enforcement of this Agreement, (ii) the
custody or preservation of, or the sale of, collection from, or other
realization upon, any of the Collateral, or (iii) the exercise or enforcement of
any of the rights of the Secured Party (and, for avoidance of doubt, its
assigns) under the Secured Note.  Until so paid, any fees payable hereunder
shall be added to the principal amount of the Note and shall bear interest at
the Default Interest rate.
 
Section 11. Responsibility for Collateral; Responsibilities with Respect to
Pledged Shares.  (a)  The Debtors assume all liabilities and responsibility in
connection with all Collateral, and the obligations of the Debtors hereunder or
under the Secured Note shall in no way be affected or diminished by reason of
the loss, destruction, damage or theft of any of the Collateral or its
unavailability for any reason.
 
(b)           Unless an Event of Default  shall have occurred and be continuing,
Parent, with respect to Plures Holdings Shares and MSI Shares, and Plures
Holdings with respect to the AMS Shares, shall be entitled to exercise all
voting, consent or other rights with respect to the Pledged Stock, to receive
dividends thereon, and to have and exercise all other rights as holders of the
Pledged Stock in any manner not inconsistent with or in violation of the terms
of this Agreement.  Following the occurrence of an Event of Default and
acceleration of the obligations, the Collateral Agent on behalf of the Secured
Parties shall be entitled to exercise all voting, consent or other rights with
respect to the Pledge Shares, to receive dividends thereon, and to have and
exercise all other rights as holder of the Pledge Shares.  Any amounts received
in accordance with the provisions of Section 11 hereof will be held as part of
the Collateral.  No Debtor may sell, assign, encumber, hypothecate or otherwise
encumber any interest in or distributions on the Pledge Shares.
 
Section 12. Security Interest Absolute.  All rights of the Secured Parties and
all Obligations of the Debtors hereunder, shall be absolute and unconditional,
irrespective of: (a) any lack of validity or enforceability of this Agreement,
the Note, the Guaranty Agreement and the Purchase Agreement, or any agreement
entered into in connection with the foregoing, or any portion hereof or thereof;
(b) any change in the time, manner or place of payment or performance of, or in
any other term of, all or any of the Obligations, or any other amendment or
waiver of or any consent to any departure from the Note, or any other agreement
entered into in connection with the foregoing; (c) any exchange, release or
nonperfection of any of the Collateral, or any release or amendment or waiver of
or consent to departure from any other collateral for, or any guaranty, or any
other security, for all or any of the Obligations; (d) any action by the
Collateral Agent to obtain, adjust, settle and cancel in its sole discretion any
insurance claims or matters made or arising in connection with the Collateral;
or (e) any other circumstance which might otherwise constitute any legal or
equitable defense available to any of the Debtors, with the same relaes to
Secured Parties or another Debtor or otherwise, or a discharge of all or any
part of the Security Interest granted hereby.  Until the Obligations shall have
been paid and performed in full, the rights of the Secured Party shall continue
even if the Obligations are barred for any reason, including, without
limitation, the running of the statute of limitations or bankruptcy.  The
Debtors each expressly waive presentment, protest, notice of protest, demand,
notice of nonpayment and demand for performance, and further waive any defense
or counterclaim as against one another.  In the event that at any time any
transfer of any Collateral or any payment received by the Secured Party
hereunder shall be deemed by final order of a court of competent jurisdiction to
have been a voidable preference or fraudulent conveyance under the bankruptcy or
insolvency laws of the United States, or shall be deemed to be otherwise due to
any party other than the Secured Parties, then, in any such event, the Debtor's
obligations hereunder shall survive cancellation of this Agreement, and shall
not be discharged or satisfied by any prior payment thereof and/or cancellation
of this Agreement, but shall remain a valid and binding obligation enforceable
in accordance with the terms and provisions hereof.  The Debtors waive all right
to require the Secured Party to proceed against any other person or to apply any
Collateral which the Secured Party may hold at any time, or to marshal assets,
or to pursue any other remedy.  The Company waives any defense arising by reason
of the application of the statute of limitations to any obligation secured
hereby.
 
 
- 11 -

--------------------------------------------------------------------------------

 
Section 13. Term of Agreement.  This Agreement and the Security Interest shall
terminate on the date that of all amounts due the Secured Party under the
Secured Note has been indefeasibly paid and all other obligations have been
indefeasibly paid or satisfied.  Upon such termination, the Secured Party, at
the request and at the expense of the Company, will join in executing any
termination statement with respect to any financing statement executed and filed
pursuant to this Agreement.
 
Section 14. Power of Attorney; Further Assurances.  In addition to any other
rights, powers and authority conferred upon Collateral Agent herein or in any
other agreement:
 
(a) The Debtors each authorizes the Collateral Agent as agent and attorney - in-
fact  for the Secured Party (or each of the Secured Party, if more than one),
and does hereby make, constitute and appoint it, and its respective officers,
agents, successors or assigns with full power of substitution, as the Company's
true and lawful attorney-in-fact, with power, in its own name or in the name of
the Company, to, after the occurrence and during the continuance of an Event of
Default and providing notice of default and acceleration, (i) endorse any
debentures, checks, drafts, money orders, or other instruments of payment
(including payments payable under or in respect of any policy of insurance) in
respect of the Collateral that may come into possession of the Collateral Agent
or any of Secured Party; (ii) to sign and endorse any UCC financing statement or
any invoice, freight or express bill, bill of lading, storage or warehouse
receipts, drafts against debtors, assignments, verifications and notices in
connection with accounts, and other documents relating to the Collateral; (iii)
to pay or discharge taxes, liens, security interests or other encumbrances at
any time levied or placed on or threatened against the Collateral; (iv) to
demand, collect, receipt for, compromise, settle and sue for monies due in
respect of the Collateral; (v) deliver to Collateral Agent on behalf of the
Secured Parties any stock dividends or securities issued in exchange for or as a
distribution on any of the Pledge Shares and, execute any stock power in respect
of the Pledge Shares and transfer, sell, assign or hypothecate, or otherwise
further encumber or distribute any of the Pledge Shares, and (vi) generally, to
do, at the option of the Collateral Agent, and at the Company's expense, at any
time, or from time to time, all acts and things which the Collateral Agent deems
necessary to protect, preserve and realize upon the Collateral and the Security
Interest granted therein in order to effect the intent of this Agreement and the
Secured Note, all as fully and effectually as the Company might or could do; and
the Company hereby ratifies all that said attorney shall lawfully do or cause to
be done by virtue hereof.  This power of attorney is coupled with an interest
and shall be irrevocable for the term of this Agreement and thereafter as long
as any of the Obligations shall be outstanding.
 
 
- 12 -

--------------------------------------------------------------------------------

 
(b) On a continuing basis, each Debtor will cooperate in good faith with
Collateral Agent and make, execute, acknowledge, deliver, file and record, as
the case may be, in the proper filing and recording places in any jurisdiction,
including, without limitation, the jurisdictions indicated on Schedule 1(a),
attached hereto, all such instruments, and take all such action as may
reasonably be deemed necessary or advisable, or as reasonably requested by the
Collateral Agent, to perfect the senior security interest granted hereunder and
otherwise to carry out the intent and purposes of this Agreement, or for
assuring and confirming to the Secured Party the grant or perfection of a
security interest in all the Collateral.
 
(c) Each Debtor hereby irrevocably appoints the  Collateral Agent as the
Company's attorney-in-fact, with full authority in the place and stead of the
Company and in the name of the Company, from time to time at the discretion of
the Collateral Agent, to take any action and to execute any instrument which the
Collateral Agent may deem necessary or advisable to accomplish the purposes of
this Agreement, including the filing, in its sole discretion, of one or more
financing or continuation statements and amendments thereto, relative to any of
the Collateral without the signature of the Company where permitted by law.
 
Section 15. Notices.  All notices, requests, demands and other communications
hereunder shall be in writing, with copies to all the other parties hereto, and
shall be deemed to have been duly given when (i) if delivered by hand, upon
receipt, (ii) if sent by facsimile, upon receipt of proof of sending thereof, on
a business day, or, if not, on the first business day thereafter delivered to
the following addresses:
 
 
- 13 -

--------------------------------------------------------------------------------

 
if to the Company, to: Plures Technologies, Inc.
Plures Technologies, Inc.
5279 Parkside Drive
Canandaigua, NY 14424
Fax:
Phone: (585) 905-0554
       Attn: David. R. Smith, CEO


with a copy by facsimile only to counsel for the Company at:
Ruskin Moscou Faltischek, P.C.
1425 RXR Plaza
Uniondale, NY 11556
ssieger@rmfpc.com
ph 516.663.6546
Fax:  516.663 6746
Attn. Stuart M. Sieger, Esq.


If to the Secured Party: to the address set forth immediately across the Secured
Party’s name on the Schedule A (as may be amended from time to time), with a
copy to the Collateral Agent.


If to Collateral Agent:


RENN Capital Group Inc.
Attn: Rene Jones
8080 N. Central Expressway,
Ste 210, LB-50
Dallas Texas 75206
Phone:  (214) 891-8924
Fax:  (214) 891-8106
And with a copy to:


Levy International Law, LLC
590 Madison Avenue, 21st Floor
New York, New York 10022
Fax: (646) 219-1574
Rlevy@LevyLawNY.com
Attention: Ron Levy, Esq.



 
- 14 -

--------------------------------------------------------------------------------

 

If to Super Senior Lien Holder


Hercules Technology Growth Capital, Inc.
Legal Department
Attention: Chief Legal Officer and Roy Liu
400 Hamilton Avenue, Suite 310
Palo Alto, CA  94301
Phone: (650) 289-3060
Fax: (650) 473-9194


With a copy to


Seyfarth Shaw LLP
World Trade Center East
Two Seaport Lane, Suite 300
Boston, MA  02210-2028
Attention; Louis J. DiFronzo, Jr.


 
If to MDFA:



Massachusetts Development Finance Agency
89 Shrewsbury Street, Suite 300
Worcester, MA 01604
Attention: Roy Angel, Vice President


 
And with a copy to:



Robert P. Lombardi, Esq.
Mirick, O’Connell, DeMallie & Lougee, llp
100 Front Street, 18th Floor
Worcester, MA  01608


Section 16. Other Security.  To the extent that the Obligations are now or
hereafter secured by property other than the Collateral or by the guarantee,
endorsement or property of any other person, firm, corporation or other entity,
then the Collateral Agent shall have the right, in its sole discretion, to
pursue, relinquish, subordinate, modify or take any other action with respect
thereto, without in any way modifying or affecting any of the Secured Party'
rights and remedies hereunder.
 
Section 17. Miscellaneous.
 
(a) No course of dealing between any of the Debtors and any Secured Party or
Collateral Agent, nor any failure to exercise, nor any delay in exercising, on
the part of any Secured Party or Collateral Agent, any right, power or privilege
hereunder or under the Secured Note shall operate as a waiver thereof; nor shall
any single or partial exercise of any right, power or privilege hereunder or
thereunder preclude any other or further exercise thereof or the exercise of any
other right, power or privilege.
 
 
- 15 -

--------------------------------------------------------------------------------

 
(b) All of the rights and remedies of the Secured Party and Collateral Agent
with respect to the Collateral, whether established hereby or by the Secured
Note or by any other agreements, instruments or documents or by law shall be
cumulative and may be exercised singly or concurrently.
 
(c) This Agreement constitutes the entire agreement of the parties with respect
to the subject matter hereof and is intended to supersede all prior
negotiations, understandings and agreements with respect thereto.  Except as
specifically set forth in this Agreement, no provision of this Agreement may be
terminated, modified, waived or amended except by a written agreement
specifically referring to this Agreement and signed by the Company and Holders
of more than seventy percent (70%) of the standing principal amount (including
Interest) of Secured Notes.  Any such termination, waiver, modification or
amendment shall be binding against all Secured Party and their Assigns and the
Debtors.
 
(d) In the event that any provision of this Agreement is held to be invalid,
prohibited or unenforceable in any jurisdiction for any reason, unless such
provision is narrowed by judicial construction, this Agreement shall, as to such
jurisdiction, be construed as if such invalid, prohibited or unenforceable
provision had been more narrowly drawn so as not to be invalid, prohibited or
unenforceable.  If, notwithstanding the foregoing, any provision of this
Agreement is held to be invalid, prohibited or unenforceable in any
jurisdiction, such provision, as to such jurisdiction, shall be ineffective to
the extent of such invalidity, prohibition or unenforceability without
invalidating the remaining portion of such provision or the other provisions of
this Agreement and without affecting the validity or enforceability of such
provision or the other provisions of this Agreement in any other jurisdiction.
Any reference herein to the singular shall include the plural, i.e. if
assignments of the Note is made or additional Notes issued, then the same shall
be deemed to include all Notes and Secured Party shall be and mean all Secured
Parties, if more than one, provided that they agree to be bound hereby and
execute an intecreditor or similar agreement.
 
(e) No waiver of any breach or default or any right under this Agreement shall
be considered valid unless in writing and signed by the party giving such
waiver, and no such waiver shall be deemed a waiver of any subsequent breach or
default or right, whether of the same or similar nature or otherwise.
 
(f) This Agreement shall be binding upon and inure to the benefit of each party
hereto and its successors and assigns.
 
(g) Each party shall take such further action and execute and deliver such
further documents as may be necessary or appropriate in order to carry out the
provisions and purposes of this Agreement.
 
(h) This Agreement shall be construed in accordance with the laws of the State
of New York, except to the extent the validity, perfection or enforcement of a
security interest hereunder in respect of any particular Collateral which are
governed by a jurisdiction other than the State of New York in which case such
law shall govern.  Each of the parties hereto irrevocably submit to the
exclusive jurisdiction of any New York State or United States federal court
sitting in or presiding over the County of New York,  over any action or
proceeding arising out of or relating to this Agreement, and the parties hereto
hereby irrevocably agree that all claims in respect of such action or proceeding
may be heard and determined in such Texas State or Federal court.  The parties
hereto agree that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law.  The parties hereto further waive any
objection to venue in the State of New York and any objection to an action or
proceeding in the State of New York on the basis of forum non conveniens.
 
 
- 16 -

--------------------------------------------------------------------------------

 
(i) EACH PARTY HERETO HEREBY AGREES TO WAIVE ITS RESPECTIVE RIGHTS TO A JURY
TRAIL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT OF THIS
AGREEMENT.  THE SCOPE OF THIS WAIVER IS INTENDED TO BE ALL ENCOMPASSING OF ANY
DISPUTES THAT MAY BE FILED IN ANY COURT AND THAT RELATE TO THE SUBJECT MATER OF
THIS AGREEMENT, INCLUDING WITHOUT LIMITATION CONTRACT CLAIMS, TORT CLAIMS,
BREACH OF DUTY CLAIMS AND ALL OTHER COMMON LAW AND STATUTORY CLAIMS WHETHER
AMONG DEBTORS, BETWEEN DEBTORS AND SECURED PARTIES OR SECURED PARTIES AND AGENT
OR OTHERWISE.  EACH PARTY FURTHER WARRANTS AND REPRESENTS THAT IT HAS REVIEWED
THIS WAIVER WITH ITS LEGAL COUNSEL, AND THAT SUCH PARTY HAS KNOWINGLY AND
VOLUNTARILY WAIVED ITS RIGHTS TO A JURY TRIAL FOLLOWING SUCH CONSULTATION.  THIS
WAIVER IS IRREVOCABLE, MEANING THAT, NOTWITHSTANDING ANYTHING HEREIN TO THE
CONTRARY, IT MAY NOT BE MODIFIED EITHER ORALLY OR IN WRITING, AND THIS WAIVER
SHALL APPLY TO ANY SUBSEQUENT AMENDMENTS, RENEWALS AND SUPPLEMENTS OR
MODIFICATIONS TO THIS AGREEMENT.  IN THE EVENT OF A LITIGATION, THIS AGREEMENT
MAY BE FILED AS A WRITTEN CONSENT TO A TRIAL BY THE COURT.
 
(j) This Agreement may be executed in any number of counterparts, each of which
when so executed shall be deemed to be an original and, all of which taken
together shall constitute one and the same Agreement.  In the event that any
signature is delivered by facsimile transmission, such signature shall create a
valid binding obligation of the party executing (or on whose behalf such
signature is executed) the same with the same force and effect as if such
facsimile signature were the original thereof.
 


 
[Signature Page Follows]
 


 


 


 

 
- 17 -

--------------------------------------------------------------------------------

 

[Counter Part Signature Page For Debtors to Pledge and Security Agreement]
 
IN WITNESS WHEREOF, each Debtor has executed and delivered this Pledge and
Security Agreement as of the date first above written.
 


DEBTORS:


PLURES TECHNOLOGIES, INC.




By:          /s/                                                       
Name:
Title:


PLURES HOLDINGS, INC.


By:          /s/                                                       
Name:
Title:




ADVANCED MICROSENSORS CORPORATION


By:          /s/                                                       
Name:
Title:


MAGNETIC SENSE, INC.


By:          /s/                                                       
Name:
Title:




[Counterpart Signature Page for Collateral Agent and Secured Parties Follows]

 
- 18 -

--------------------------------------------------------------------------------

 

[Counter Part Signature Page For Collateral Agent and Secured Parties to Pledge
and Security Agreement]
 
IN WITNESS WHEREOF, each Secured Party and Collateral Agent has executed and
delivered this Pledge and Security Agreement as of the date first above written.
 


COLLATERAL AGENT:


RENN Capital Group Inc.
 As Collateral Agent




By:          /s/                                                       
Name: Russell Cleveland
Title:






SECURED PARTIES:


_________________________________
Print Name:




_________________________________
Signature




Title:_____________________________






Dollar Amount Invested: $_____________________




[Exhibits and Schedules Follow]


 



 
- 19 -

--------------------------------------------------------------------------------

 

 